DETAILED ACTION

Status of Claims
In the response filed September 22, 2021, claims 1, 7, and 13 were amended. Claim 19 was previously canceled.  Claims 1-18 and 20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Response to Arguments

Applicant's arguments pertaining to the rejection under 35 USC 103 have been fully considered but are not persuasive.  Regarding independent claims 1, 7, 13, Applicant asserts that the combination of references does not teach or suggest “determining, prior to an occurrence of either the first re-serve condition or the second re-serve condition, a re-serve event based upon a combination of the first re-serve condition and the second re-serve condition” because the conditions are not combined, rather they are alternatives.  Examiner respectfully disagrees.  Using the broadest reasonable interpretation, Paragraph [0023] and Fig. 4 of Reysa disclose a re-serve event (reserving email for report due) based on two re-serve conditions—esnooze button 410 (first input and condition) and second snooze button 450 (second input and condition). The two inputs are combined for one re-serve event. The rejection is maintained.  Moreover, the amended claim raises an issue of new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 7, and 13 have been amended to recite “determining, prior to an occurrence of either the first re-serve condition or the second re-serve condition, a re-serve event based upon a combination of the first re-serve condition and the second re-serve condition (emphasis added).” The Applicant’s specification does not convey an order of occurrence between the reserve event and reserve condition.  For instance, Paragraph [0047] of Applicant’s specification discloses “Upon selection, the technology can determine re-serve conditions for the ad 530. Re-serve conditions can be solicited from a user at the time of selection, can be based on predetermined criteria (e.g., set by a user or otherwise), determined from the content of the ad, and combinations thereof. A re-serve event can be a time or other circumstances. For example, serving an ad for a similar product, e.g., a car, can be a re-serve event for a selected car ad. For further example, receiving notice of an account balance above a price listed in the ad can be a re- serve event.” For the purpose of prosecution, the limitations will be interpreted as “determining a re-serve event based upon a combination of the first re-serve condition and the second re-serve condition.”

		


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reysa et al. (US 2004/0210587 A1) in view of Barnes Jr. (US 2003/0220835 A1).

Regarding claims 1, 7, and 13, Reysa discloses a method for presenting content on a screen within a communication device, the method comprising:
displaying, on the screen, an opportunity to receive selection of a displayed content item (Fig. 4; Paragraph [0020]: an e-mail message 210 is depicted, according to an embodiment of the present invention.  A button 410 is included in the user interface for viewing an "esnooze" dialog box 420 for the message 210); 
receiving, via a user interface, a first input from a user selecting the displayed content item (Paragraph [0020]: When the user actuates the button 410 the dialog box 420 pops up, presenting the user with means for removing the message 210 from the user's inbox (not shown in FIG. 4) and rescheduling the return of the message 210 to the user's inbox); 
determining, in response to the first input, a first re-serve condition based on data within the displayed content item (Paragraph [0021]: responsive to the actuation of button 410, a process automatically enters a default date and time in fields 430 and 440, respectively, such as a date and time 24 hours after the button 410 is actuated or after the date the e-mail message was sent to the user.  The default offset date and time may be set by the user in a user preference dialog box and [0028]: An instance of the algorithm 700 begins at 710 responsive to the user viewing an e-mail message 210 (FIG. 4), and then at 715 monitors for actuation of the "esnooze" button 410 (FIG. 4).  If the button 410 is not actuated the algorithm 700 continues to monitor.  If the button 410 is actuated, the algorithm proceeds to block 720 and generates dialog box); 
determining a second re-serve condition based on a second input from the user (Fig. 4; Paragraph [0023]: The dialog box 420 also includes a button 450 which the user can actuate once the user is satisfied with the entries in fields 430 and 440);
determining, prior to an occurrence of either the first re-serve condition or the second re-serve condition, a re-serve event based upon a combination of the first re-serve condition and the second re-serve condition (Fig. 4; message returned on 2/20/03 at 3:14pm; Paragraph [0023]);
displaying, on the screen, the re-serve event (Fig. 4; Paragraph [0023]);
determining the re-serve event is satisfied without user intervention (Paragraph [0023]); and
re-displaying, on the screen in response to determining the re-serve event is satisfied, the displayed content item without user intervention (fig. 5c; Paragraph [0025]: As shown, at the scheduled time the process 530 returns 540 the message 210 (FIG. 4) to the inbox 110, and the message list 120 accordingly indicates that the message 210 is now back in the inbox).
Reysa discloses the limitations above. Reysa does not explicitly disclose:
determining an availability of resources of the communication device;
storing at least a portion of the displayed content item on the communication device when the resources satisfy a threshold; and

Barnes, Jr. teaches:
e determining an availability of resources of the communication device (Paragraph [0137]: The data management module manages the data to make optimal use of the available memory and to reduce the likelihood that other modules and applications do not run out of memory.  For example, the storage of video is a relatively memory intensive task and will, therefore, use up large amounts memory and use memory more quickly that other tasks (such as, for example, storing a typical text file).);
storing at least a portion of the displayed content item on the communication device when the resources satisfy a threshold (Paragraph [0138]: data stored on device if memory usage is below a threshold); and
storing at least a portion of the selected content item at a remote computing device when the resources fail to satisfy the threshold (Paragraph [0138]: data stored on device is transferred to a remote storage device if memory usage is above a threshold).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Reysa to disclose determining an availability of resources of the communication device, storing at least a portion of the displayed content item on the communication device when the resources satisfy a threshold, and storing at least a portion of the selected content item at a remote computing device when the resources fail to satisfy the threshold as taught by Barnes Jr. because it would have effectively improved the content distribution to the consumer device. Reysa discloses generating a first snooze button associated with a user interface for displaying e-mail messages, wherein the e-mail messages have been sent to the user , where the e-mail messages are re-sent to the user inbox responsive to the occurrence of a time specified in the a least one time field  (Reysa Abstract). Using the system for data management of Barnes Jr. would provide substantial mobile e-commerce services, location based functions, and functions or services while maintaining the processing and memory resources of the communications device.
Regarding claims 2, 8, and 14, Reysa discloses wherein determining the first re-serve condition 

Regarding claims 3, 9, and 15, Reysa discloses wherein determining the second re-serve condition comprises displaying an opportunity to receive specification of the second re-serve condition (Paragraph [0023]).
Regarding claim 4, Reysa does not explicitly disclose:
 wherein storing at least the portion of the displayed content Item on the communication device comprises storing the displayed content item in its entirety on the communication device.
Barnes Jr. teaches:
wherein storing at least the portion of the displayed content Item on the communication device comprises storing the displayed content item in its entirety on the communication device (Paragraph [0138]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Reysa to disclose storing at least the portion of the displayed content Item on the communication device comprises storing the displayed content item in its entirety on the communication device as taught by Barnes Jr. because it would have effectively improved the content distribution to the consumer device. Reysa discloses generating a first snooze button associated with a user interface for displaying e-mail messages, wherein the e-mail messages have been sent to the user , where the e-mail messages are re-sent to the user inbox responsive to the occurrence of a time specified in the a least one time field  (Reysa Abstract). Using the system for data management of Barnes Jr. would provide substantial mobile e-commerce services, location based functions, and functions or services while maintaining the processing and memory resources of the communications device.
Regarding claim 5, Reysa does not explicitly discloses:
 wherein storing at least the portion of the selected content Item at the remote computing device comprises storing the displayed content item in its entirety at the remote computing device; and
storing a pointer to the remote computing device on the communication device.
Barnes Jr. teaches:

storing a pointer to the remote computing device on the communication device (Paragraph [0142]: If the user elects to retrieve the remotely stored data, the device 101 will automatically establish a communication link by means determined by the data management module).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Reysa to disclose storing at least the portion of the selected content Item at the remote computing device comprises storing the displayed content item in its entirety at the remote computing device, and storing a pointer to the remote computing device on the communication device as taught by Barnes Jr. because it would have effectively improved the content distribution to the consumer device. Reysa discloses generating a first snooze button associated with a user interface for displaying e-mail messages, wherein the e-mail messages have been sent to the user , where the e-mail messages are re-sent to the user inbox responsive to the occurrence of a time specified in the a least one time field  (Reysa Abstract).  Using the system for data management of Barnes Jr. would provide substantial mobile e-commerce services, location based functions, and functions or services while maintaining the processing and memory resources of the communications device.
Regarding claims 6, 12, and 18, Reysa discloses further comprising after re-displaying the displayed content item:
determining a subsequent re-serve condition for the displayed content item (Fig. 7; Paragraphs [0009] and  [0028]);
determining a subsequent re-serve event based on a combination of the subsequent re-serve condition and the re-serve event Fig. 7; Paragraphs [0009] and  [0028]);
displaying the displayed content item on the screen upon occurrence of the subsequent re-serve event(Paragraph [0029]).
Regarding claims 10 and 16, Reysa does not explicitly disclose:
wherein the displayed content item is stored in its entirety on the communication device when the resources satisfy the threshold.

wherein the displayed content item is stored in its entirety on the communication device when the resources satisfy the threshold (Paragraph [0138]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Reysa to disclose the displayed content item is stored in its entirety on the communication device when the resources satisfy the threshold as taught by Barnes Jr. because it would have effectively improved the content distribution to the consumer device. Reysa discloses generating a first snooze button associated with a user interface for displaying e-mail messages, wherein the e-mail messages have been sent to the user , where the e-mail messages are re-sent to the user inbox responsive to the occurrence of a time specified in the a least one time field  (Reysa Abstract). Using the system for data management of Barnes Jr. would provide substantial mobile e-commerce services, location based functions, and functions or services while maintaining the processing and memory resources of the communications device.
Regarding claims 11 and 17, Reysa does not explicitly discloses:
wherein the displayed content item is stored in its entirety at the remote computing device, and 
wherein the instructions further cause the processor to store a pointer to the remote computing device when the resources fail to satisfy the threshold.
Barnes Jr. teaches:
wherein the displayed content item is stored in its entirety at the remote computing device (Paragraph [0138]), and 
wherein the instructions further cause the processor to store a pointer to the remote computing device when the resources fail to satisfy the threshold (Paragraph [0142]: If the user elects to retrieve the remotely stored data, the device 101 will automatically establish a communication link by means determined by the data management module).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Reysa to disclose the displayed content item is stored in its entirety at the remote computing device, and wherein the instructions further cause the processor to store a pointer to the remote computing device when the resources fail to satisfy the threshold as taught by Barnes Jr. because it would have effectively improved the content distribution to the consumer device. Reysa discloses 
Regarding claim 20, Reysa discloses wherein determining the first reserve condition comprises:
electronically parsing source code of the displayed content item (Paragraph [0028]); and 
identifying the first reserve condition based on parsing the source code (Paragraph [0028]).

Conclusion
                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621